

116 HR 2999 IH: Tribal HUD–VASH Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2999IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Luján (for himself, Mr. Young, Mr. Ruiz, Mr. Grijalva, Ms. DelBene, Mr. Cole, and Ms. McCollum) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide for rental assistance for homeless or at-risk Indian veterans, and for other purposes.
 1.Short titleThis Act may be cited as the Tribal HUD–VASH Act of 2019. 2.Rental assistance for homeless or at-risk Indian veteransSection 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) is amended by adding at the end the following:
			
				(D)Indian veterans housing rental assistance program
 (i)DefinitionsIn this subparagraph: (I)Eligible Indian veteranThe term eligible Indian veteran means an Indian veteran who is—
 (aa)homeless or at risk of homelessness; and (bb)living—
 (AA)on or near a reservation; or (BB)in or near any other Indian area.
 (II)Eligible recipientThe term eligible recipient means a recipient eligible to receive a grant under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).
 (III)Indian; Indian areaThe terms Indian and Indian area have the meanings given those terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (IV)Indian veteranThe term Indian veteran means an Indian who is a veteran. (V)ProgramThe term Program means the Tribal HUD–VASH program carried out under clause (ii).
 (VI)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (ii)Program specificationsThe Secretary shall use not less than 5 percent of the amounts made available for rental assistance under this paragraph to carry out a rental assistance and supported housing program, to be known as the Tribal HUD–VASH program, in conjunction with the Secretary of Veterans Affairs, by awarding grants for the benefit of eligible Indian veterans.
					(iii)Model
 (I)In generalExcept as provided in subclause (II), the Secretary shall model the Program on the rental assistance and supported housing program authorized under subparagraph (A) and applicable appropriations Acts, including administration in conjunction with the Secretary of Veterans Affairs.
						(II)Exceptions
 (aa)Secretary of Housing and Urban DevelopmentAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.
 (bb)Secretary of Veterans AffairsAfter consultation with Indian tribes, eligible recipients, and any other appropriate tribal organizations, the Secretary of Veterans Affairs may make necessary and appropriate modifications to facilitate the use of the Program by eligible recipients to serve eligible Indian veterans.
 (iv)Eligible recipientsThe Secretary shall make amounts for rental assistance and associated administrative costs under the Program available in the form of grants to eligible recipients.
 (v)Funding criteriaThe Secretary shall award grants under the Program based on— (I)need;
 (II)administrative capacity; and (III)any other funding criteria established by the Secretary in a notice published in the Federal Register after consulting with the Secretary of Veterans Affairs.
 (vi)AdministrationGrants awarded under the Program shall be administered in accordance with the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), except that recipients shall—
 (I)submit to the Secretary, in a manner prescribed by the Secretary, reports on the utilization of rental assistance provided under the Program; and
 (II)provide to the Secretary information specified by the Secretary to assess the effectiveness of the Program in serving eligible Indian veterans.
						(vii)Consultation
 (I)Grant recipients; tribal organizationsThe Secretary, in coordination with the Secretary of Veterans Affairs, shall consult with eligible recipients and any other appropriate tribal organization on the design of the Program to ensure the effective delivery of rental assistance and supportive services to eligible Indian veterans under the Program.
 (II)Indian Health ServiceThe Director of the Indian Health Service shall provide any assistance requested by the Secretary or the Secretary of Veterans Affairs in carrying out the Program.
						(viii)Waiver
 (I)In generalExcept as provided in subclause (II), the Secretary may waive or specify alternative requirements for any provision of law (including regulations) that the Secretary administers in connection with the use of rental assistance made available under the Program if the Secretary finds that the waiver or alternative requirement is necessary for the effective delivery and administration of rental assistance under the Program to eligible Indian veterans.
 (II)ExceptionThe Secretary may not waive or specify alternative requirements under subclause (I) for any provision of law (including regulations) relating to labor standards or the environment.
 (ix)Renewal grantsThe Secretary may— (I)set aside, from amounts made available for tenant-based rental assistance under this subsection and without regard to the amounts used for new grants under clause (ii), such amounts as may be necessary to award renewal grants to eligible recipients that received a grant under the Program in a previous year; and
 (II)specify criteria that an eligible recipient must satisfy to receive a renewal grant under subclause (I), including providing data on how the eligible recipient used the amounts of any grant previously received under the Program.
						(x)Reporting
 (I)In generalNot later than 1 year after the date of enactment of the Tribal HUD–VASH Act of 2019, and every 5 years thereafter, the Secretary, in coordination with the Secretary of Veterans Affairs and the Director of the Indian Health Service, shall—
 (aa)conduct a review of the implementation of the Program, including any factors that may have limited its success; and
 (bb)submit a report describing the results of the review under item (aa) to— (AA)the Committee on Indian Affairs, the Committee on Banking, Housing, and Urban Affairs, the Committee on Veterans' Affairs, and the Committee on Appropriations of the Senate; and
 (BB)the Subcommittee on Indian, Insular and Alaska Native Affairs of the Committee on Natural Resources, the Committee on Financial Services, the Committee on Veterans' Affairs, and the Committee on Appropriations of the House of Representatives.
 (II)Analysis of housing stock limitationThe Secretary shall include in the initial report submitted under subclause (I) a description of— (aa)any regulations governing the use of formula current assisted stock (as defined in section 1000.314 of title 24, Code of Federal Regulations (or any successor regulation)) within the Program;
 (bb)the number of recipients of grants under the Program that have reported the regulations described in item (aa) as a barrier to implementation of the Program; and
 (cc)proposed alternative legislation or regulations developed by the Secretary in consultation with recipients of grants under the Program to allow the use of formula current assisted stock within the Program..